DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 11/9/20 and the amendment of claims has been entered.  Claims 1, 16, 18, 32, 34-35 have been amended and claim 40 is newly added. 


Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 1-10, 16-19 was previously acknowledged. Election was made without traverse of GDP bound form of Arl8b (Arl8bT34N), hepatocytes (species of cell) and hepatosteatosis (species of disorder). 
Claims 3, 24, 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-2, 5-7, 10, 16-19, 27, 31-37 and 40 read on the elected species and are under consideration.

				Examiners comment
The Examiner encourages the Applicants to request and interview to discuss the rejections of record. 

			Claim Rejections-Withdrawn
The rejection of claim 18 under 35 U.S.C. 102(a)(1) as being anticipated by Khatter et al. (The small GTPase Arl8b regulates assembly of mammalian HOPS complex on lysosomes” 2015; Journal of Cell Science 128; 1746-1761) is withdrawn due to amendment of claim 18. 

Claim Rejections - 35 USC § 112-Modified
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 10, 16-17, 27, 31-37 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection has been modified necessitated by amendment of the claims. This rejection has been extended to include claims 34-35 and NEW claim 40. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Scope of the claimed genus
Claim 1 is drawn to a method for increasing lysosome-mediated microautophagy of a lipid or protein substrate in a hepatic cell, said method comprising treating the hepatic cell with a microautophagy-enhancing agent which increases lysosomal association-dissociation events between lysosomes and the lipid or protein substrate; thereby increasing lysosome-mediated microautophagy of the lipid or protein substrate, wherein the microautophagy enhancing agent comprises one or more expression vectors, mRNAs or proteins which increase cellular levels of a GDP bound form of Arl8b (Arl8bGDP) protein, wherein the GDP-bound form of Arl8b is Arl8bT34M. The USPTO provides claim terms with broadest reasonable interpretation in light of the specification.
With respect to the “microautophagy-enhancing agent”, the instant specification states [0139]:
The person of skill in the art having regard to this application will understand that a microautophagy-enhancing agent may be any suitable agent which increases or facilitates the rate, activity, extent, or efficacy of lysosome-mediated microautophagy in a cell, or that increases lysosomal motility or bidirectional motility. 

The instant specification states that non-limiting examples include omega-3 fatty acid, one or more gene silencing nucleic acids which decrease cellular levels of a putative GTP bound from of Arl8bQ75L, Vps41, Vps11 or any combination thereof; or one or more expression vectors, mRNAs, or proteins which increase cellular levels of Arl8bWT, a putative GFP-bound form of Arl8b, Vps39 or regulation mechanisms leading to their overproduction or any combination thereof [0139]. 
The instant specification states [0152]:
The person of skill in the art will recognize that the expression of particular genes within a cell may be reduced, prevented, or “silenced” using any of a variety of well-known methods. By way of non-limiting example, a gene silencing nucleic acid may be used to reduce, prevent, or silence the expression of a target gene. Without wishing to be limiting, suitable gene silencing nucleic acids may include siRNAs, antisense oligonucleotides (AONs), short hairpin RNAs (shRNAs), microRNAs (miRNAs), or other RNA interference (RNAi) or antisense gene silencing triggers, among others. Given a particular gene sequence, the person of skill in the art will be able to design gene silencing oligonucleotides capable of targeting said gene, reducing expression (either transcription, translation, or both) of the gene. For example, an siRNA antisense strand, or an antisense oligonucleotide, which is fully or substantially complementary to a region of the gene-expressed mRNA sequence may be prepared, and used for targeted gene silencing by triggering RISC or RNase H-mediated mRNA degradation.

With respect to the limitation “GDP-bound form of Arl8b protein”, the instant specification states that suitable GDP-bound forms of Arl8b may be any suitable Arl8b variant which is a “dominant negative” or which preferentially binds GDP over GTP [0140]. By way of example, the Arl8bGDP may be Arl8bT34N, or a functional equivalent thereof. Suitable functional equivalents of Arl8bT34N may include, for example, suitable Arl8b variants or mutants having at least 80% (or ≥85%, or ≥90%, or ≥95%, or ≥99%) sequence identity to Arl8bWT or Arl8bT34N, and which preferentially bind GDP over GTP while also retaining the relevant cellular/biochemical functions of Arl8bT34N.
 
Assessment of whether species are support in the original specification
Two embodiments of the invention of the claims were reduced to practice at the time of filing. Both embodiments are overexpression of Arl8bT34N.
Example 2 discloses the EPA induced lipid degradation was completely blocked by overexpression of Arl8bQ75L. However the EPA induced lipid degradation was accelerated by overexpression of Arl8bT34N [0247]. The lipid degradation is lowered even without the addition of EPA [0248]. 
Example 5 discloses hepatic cells expressing Arl8bT34N (GDP bound form of Arl8b) exhibited a protective role under OA induced steatosis conditions. Overexpression of Arl8bT34N in C57BL/6 mice in a diet induced fatty liver mouse model resulted in were resistant to HFHS diet induced steatosis. The livers of Arl8bT34N expressing mice showed nearly absent lipid accumulation (Fig. 31, [0273]). Arl8bWT or Arl8bQ75N overexpressing mice developed pronounced steatosis. 
There was no disclosure of other microautophagy enhancing agents of claim 1 other than those of the examples above. There was no disclosure of other expression vectors, mRNAs or proteins that increase cellular levels of the GDP-bound forms of Arl8b. There was no disclosure of functional equivalents of Arl8bT34N. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the microautophagy enhancing agent of Arl8bT34N at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure the microautophagy enhancing agent of Arl8bT34N is not representative of the genus of  expression vectors, mRNAs or proteins which increase cellular levels of a GDP bound form of Arl8b (Arl8bGDP) protein because the genus is large. The microautophagy enhancing agent includes any suitable Arl8b variant which is a “dominant negative” or which preferentially binds GDP over GTP [0140]. By way of example, the Arl8bGDP may be Arl8bT34N, or a functional equivalent thereof. Suitable functional equivalents of Arl8bT34N may include, for example, suitable Arl8b variants or mutants having at least 80% (or ≥85%, or ≥90%, or ≥95%, or ≥99%) sequence identity to Arl8bWT or Arl8bT34N, and which preferentially bind GDP over GTP while also retaining the relevant cellular/biochemical functions of Arl8bT34N. Therefore disclosure of overexpression of Arl8bT34N is not representative of the genus.

	Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of microautophagy enhancing agent that leads to the claimed properties of “increasing lysosomal association-dissociation events between lysosomes and the lipid or protein substrate, thereby increasing lysosome mediated microautophagy of the lipid of protein substrate. 
With respect to “functional equivalents”, the data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function. 
Solid state peptide synthesis and the cloning, recombinant expression and purification of proteins and nucleic acids is well-known in the art. Where the specification fails to provide description is in the structure of the “microautophagy enhancing agent” to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the agents that meet the structural requirements of the claims would also meet the functional limitations of the claims. This is an issue of written description. 
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of “microautophagy enhancing agent” of Arl8bT34N. Therefore, only Arl8bT34N satisfies the written description requirements of 35 U.S.C. 112, first paragraph. 

Response to Arguments
Applicant's arguments filed 9/24/20 have been fully considered but they are not persuasive. Applicants argue that claim 1 was amended to incorporate all of the features of claim 23 (not previously rejected) and claim 16 was amended to incorporate claims 38-39. 
This argument is not persuasive for the reasons presented in the WD and NEW 112 2nd rejection. In particular, only Arl8bT34N satisfies the written description requirements of 35 U.S.C. 112, first paragraph. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10, 16-17, 27, 31-37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW REJECTION.
Claims 1 and 16 claim the a microautophagy enhancing agent comprising one or more expression vectors, mRNA’s or proteins which increase cellular levels of a GDP-bound form of Arl8b protein, wherein the GDP-bound form of Arl8b is Arl8bT34N. The claim is indefinite because it is unclear if the microautophagy enhancing agent is Arl8bT34N or the microautophagy enhancing agent increases levels of Arl8bT34N. There is ambiguity in what the microautophagy-enhancing agent comprises. The dependent claims of 27, 31 and 34-35 claim the microautophagy enhancing agent is Arl8bT34N, while claims 32, 36-37 and 40 claim the microautophagy enhancing agent (not defined) increased cellular levels of Arld8bGDP protein. It is impossible for a person or ordinary skill in the art to determine the meets and bounds of the claims because it is not clear if the microautophagy-enhancing agent is Arl8bT34N or the microautophagy enhancing agent increases levels of Arl8bT34N.
Dependent claims 2, 5-7, 10, 17, 27, 31-37 and 40 are rejected for depending from the rejected independent claims. 



		 
Allowable Subject Matter
	Claims 18 and 19 are allowable. The instant specification is enabled for increasing lysosomal mediated microautophagy of a lipid or protein in a hepatic cell with the amino acid sequence of Arl8bT34N.  The instant specification is enabled for treatment of the diseases of claim 19 with the amino acid sequence of Arl8bT34N. The closest prior art is Bagshaw et al. (previously presented). Bagshaw et al. teach HeLa and Vero cells transfected with Arl8bT34N. However, Bagshaw et al. does not teach or suggest Arl8bT34N in hepatic cells or for treatment of hypertriglyceridemia, hepatosteatosis, NAFLD, HCV infection, hyperglycemia, hepatic insulin insensitivity, or obesity with the peptide. 

Conclusion
	Claims 1-2, 5-7, 10, 16-19, 27, 31-37 and 40 are rejected. 
	Claims 18 and 19 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA L MARTINEZ/Examiner, Art Unit 1654